DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The Amendment filed on 06/16/2021 has been entered. 
The rejection of claims 10-20 under 35 U.S.C 112(b) is withdrawn in view of the amendment. 
Claims 10-13, 16-17 and 19-20 are amended.
Claims 1-9 is cancelled.
Claims 10-20 are pending of which claims 10, 19 and 20 are independent claims.

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Jason W. Rhodes (Reg. No. 47,305) on 06/22/2021. The application has been amended as follows: 
In the claims: 
Please amend claims 10, 19 and 20 as follows:
--

Claim 10:
10. (Currently Amended)	A homomorphic computation device comprising:
	processing circuitry to:
	acquire a ciphertext ct including 
		an encryption element C in which a plaintext μ is encrypted, the encryption element C being decryptable by a decryption key skf corresponding to a policy f satisfied by the attribute x,
		an encryption element Cx created using an attribute x, 
		an encryption element F in which the plaintext μ is encrypted, the encryption element F only being decryptable by a different key than the decryption key skf corresponding to the policy f satisfied by the attribute x, the different key corresponding to a policy, which is different than the policy f, and which is satisfied by an attribute different than the attribute x;
	acquire a policy set F that is a set of policies including the policy f and the policy different than the policy f;
	convert the ciphertext ct into a ciphertext ct~ by converting, with the encryption element F, the encryption element Cx 
	perform homomorphic computation g on the converted ciphertext ct~, to generate a ciphertext ct*.

Claim 19:
19. (Currently Amended)	An encryption system comprising:
	an encryption device to generate a ciphertext ct including 
		an encryption element C in which a plaintext μ is encrypted, the encryption element C being decryptable by a decryption key skf corresponding to a policy f satisfied by the attribute x, 
		an encryption element Cx created using an attribute x, 
		an encryption element F in which the plaintext μ is encrypted, the encryption element F only being decryptable by a different key than the decryption key skf corresponding to the policy f satisfied by the attribute x, the different key corresponding to a policy, which is different than the policy f, and which is satisfied by an attribute different than the attribute x; and
	a homomorphic computation device to convert the ciphertext ct into a ciphertext ct~ by converting, with the encryption element F, the encryption element Cx ~ that can be decrypted with a decryption key skF corresponding to a policy set F that is a set of policies including the policy f and the policy different than the policy f, and perform homomorphic computation g on the converted ciphertext ct~ to generate a ciphertext ct*.

Claim 20:
20. (Currently Amended)	A non-transitory computer readable medium storing a homomorphic computation program to cause a computer to execute:
	a ciphertext acquisition process of acquiring a ciphertext ct including 
		an encryption element C in which a plaintext μ is encrypted, the encryption element C being  skf corresponding to a policy f satisfied by the attribute x, 
		an encryption element Cx created using an attribute x, 
		an encryption element F in which the plaintext μ is encrypted, the encryption element F only being decryptable by a different key than the decryption key skf corresponding to the policy f satisfied by the attribute x, the different key corresponding to a policy, which is different than the policy f, and which is satisfied by an attribute different than the attribute x;
	a policy acquisition process of acquiring a policy set F that is a set of policies including the policy f and the policy different than the policy f;
	a ciphertext conversion process of converting the ciphertext ct into a ciphertext ct~ by converting, with the encryption element F, the encryption element Cx ~ that can be decrypted with a decryption key skF corresponding to the policy set F acquired in the policy acquisition process; and
	a homomorphic computation process of performing homomorphic computation g on the ciphertext ct~ converted in the ciphertext conversion process, to generate a ciphertext ct*.

--------------------------------------END OF EXAMINER’S AMENDMENT----------------------------

Allowable Subject Matter
Claims 10-20 are allowed.  
This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's remarks in the Amendment/Remarks filed on 06/16/2021 (See, Pages 14-15) and attached proposed Examiner’s Amendment comment point out the reason claims are patentable over the prior art of record. Further search doesn’t find any better prior art that teaches the claimed limitation of claims. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG LI whose telephone number is (571)272-8729.  The examiner can normally be reached on M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MENG LI/Primary Examiner, Art Unit 2437